 

Exhibit 10.30

Novellus Systems, Inc.

Rule of 70 Accelerated Stock Vesting Retirement Plan Summary

Effective September 27, 2010

Overview

The Rule of 70 Accelerated Stock Vesting Retirement Plan (“the Plan”) provides
financial benefits to employees who meet eligibility requirements at the time of
their termination of continuous service with Novellus. For each five years of
service, the Plan provides one year of accelerated vesting of certain equity
awards held by employees at the time of their termination of continuous service
with the Company. Additionally, the Plan extends the exercise period for vested
stock options from three months to 36 months after the termination date but no
later than the expiration date of the option.

Eligible Participants

An employee is Retirement eligible under the current Plan terms if on the
effective date of the employee’s termination of continuous service with
Novellus, the sum of the employee’s age and years of service is equal to or
greater than 70. Years of service are calculated using employees’ “seniority
date” to include periods of employment with companies acquired by Novellus.
Employees in those countries where the Plan does not comply with all laws,
regulations and directives are not eligible to participate. Employees covered by
certain employment agreements as of the effective date of the Plan may not be
eligible to participate.

Eligible Equity Awards

The Plan provides accelerated vesting of Stock Options granted before and after
the effective date of the Plan and accelerated vesting of Restricted Stock Units
(RSU) and Restricted Stock Awards (RSA) granted after the effective date of the
Plan. Equity awards with performance based vesting provisions are excluded from
the Plan.

Accelerated Vesting

Though employees may become Retirement eligible during their employment with
Novellus, the Plan only provides for accelerated vesting on the eligible
employee’s termination date.

Tax Implications

Eligible employees in some countries may hold grants that are subject to adverse
tax consequences and stock holding requirements. The Company intends to provide
general tax information to eligible employees in these countries.

Important Note: This is only a general summary of the Plan. The Company reserves
the right to change, suspend or terminate the Plan in the future.